[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1815

                      HENRY K. BOATENG,

                    Plaintiff, Appellant,

                              v.

                 KATHLEEN E. O'TOOLE, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Richard G. Stearns, U.S. District Judge]                                                                 

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                  Cyr, Senior Circuit Judge,                                                       
                  and Boudin, Circuit Judge.                                                       

                                         

Henry K. Boateng on brief pro se.                            
Bruce R. Henry, Susan M.  O'Hara and Morrison, Mahoney &amp; Miller on                                                                           
brief for appellees.

                                         

                       January 28, 1998
                                         

     Per  Curiam.  We  have reviewed the  parties' briefs and                            

the  record  on appeal.    We  affirm  the grant  of  summary

judgment  in favor  of the  defendants,  essentially for  the

reasons  stated in the district court's memorandum and order,

dated May 30, 1997.

     Affirmed.  Loc. R. 27.1.                          

                             -2-